Citation Nr: 0328858	
Decision Date: 10/24/03    Archive Date: 11/04/03

DOCKET NO.  00-14 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in 
Wichita, Kansas


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 
U.S.C.A. Section 1151 for the loss of taste and smell as a 
result of treatment at a Department of Veterans Affairs (VA)  
medical facility.

2.  Entitlement to compensation under the provisions of 38 
U.S.C.A. Section 1151 for the loss of use of the left arm and 
hand as a result of treatment at a VA medical facility.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel
INTRODUCTION

The veteran served on active duty from September 1960 to 
September 1964, and again from March 1968 to June 1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2000 rating decision of 
the Department of Veterans Affairs (VA) Medical and Regional 
Office (RO) in Wichita, Kansas, which denied the benefits 
sought on appeal.  

The Board notes that the veteran filed a notice of 
disagreement with respect to an April 2002 rating decision 
assigning a 10 percent initial disability rating for the 
service-connected disability of post-traumatic stress 
disorder; however, following the RO's issuance of a statement 
of the case increasing the initial rating to 70 percent in 
December 2002, the veteran did not submit a substantive 
appeal.  Thus, that issue is not on appeal and not before the 
Board for appellate consideration.


REMAND

The evidence of record shows that the veteran submitted 
claims for entitlement to 38 U.S.C.A. Section 1151 
compensation in June 1998.  He essentially claims that he 
completely lost his sense of taste and smell following a July 
1997 sinus surgery performed at a VA facility and that he 
lost the use of  his left arm and hand following a release of 
the posterior interosseus nerve in May 1997.  The veteran 
acknowledges that he had a loss of both his senses of smell 
and taste prior to VA treatment, but asserts that following 
the treatment in question he experienced a complete loss of 
those senses.  He also acknowledges that he had some loss of 
use of his left hand prior to VA treatment, but that his 
disability increased as a result of the VA treatment in 
question.

Treatment records dated in April 1997 show complaints of an 
inability to taste or smell and denial of trauma other than 
an inservice motor vehicle accident.  The diagnostic 
assessment was anosmia; possible trauma was noted.  Treatment 
records surrounding the veteran's left arm surgery show 
complaints of limited use of the hand and wrist, improvement 
following surgery in May 1997, and a second surgery in August 
1998 due to progressive finger drop.  There is no mention in 
any of the treatment records of a medical finding of 
additional disability as a result of VA treatment.

The veteran underwent VA neurologic examination in January 
1999 and complained of loss of smell and taste possibly as a 
result of an inservice head injury with increased disability 
following VA treatment.  He also complained of an inability 
to bend his left wrist and fully flex his left little finger 
following a 1997 VA surgery.  Following a complete 
examination, the VA neurologist opined that the veteran had 
anosmia of long duration possibly related to nasal surgery 
and status-post surgery of the left posterior interosseus 
nerve with original nerve lesion of unknown etiology and 
weakness in the left arm not believed to have been caused by 
VA treatment.  This same neurologist submitted a second 
examination report in February 1999 stating that the 
veteran's anosmia had a gradual onset since 1968 or 1969.  
The examiner opined that a psychiatric basis was suspected 
for the loss of smell.

A VA physician submitted a handwritten report in April 1999 
following the RO's request to have a medical expert review 
the veteran's claims folder.  Although there is no mention of 
a complete file review, the physician reported that the 
veteran had a pre-operative diagnosis of anosmia and opined 
that as a result of that pre-operative diagnosis it was clear 
that symptoms preceded VA treatment in July 1997.  The 
physician stated that smell and taste were related, but did 
not render an opinion as to any additional disability which 
may have followed VA treatment in 1997 as asserted by the 
veteran.

Another VA physician submitted a report in June 1999.  This 
physician reported reviewing the veteran's chart and 
treatment and briefly summarized his history as it related to 
the left arm surgery in May 1997.  The physician stated that 
no faulty treatment was rendered, that the veteran 
experienced improvement "after the first surgery," and that 
he "continues to improve after the second surgery."  
Unfortunately, this physician did not address the veteran's 
specific contentions or the possibility of an additional 
disability as a result of VA treatment.

38 U.S.C.A. Section 1151 and 38 C.F.R. Section 3.358 allow 
for compensation for a disability when it is determined that 
there is additional disability resulting from a disease or 
injury or an aggravation of an existing disease or injury 
suffered as a result of, among other things, medical or 
surgical treatment at a VA facility.  38 C.F.R. Section 
3.358(c)(1) provides that "[i]t will be necessary to show 
that the additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury and not merely coincidental therewith."  38 C.F.R. 
Section 3.358(b)(2) provides that compensation will not be 
payable for the continuance or natural progress of disease or 
injuries.  And, 38 C.F.R. Section 3.358(c)(3) provides that 
"[c]ompensation is not payable for the necessary consequences 
of medical or surgical treatment or examination properly 
administered with the express or implied consent of the 
veteran, or, in appropriate cases, the veteran's 
representative.  'Necessary consequences' are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered."

Under 38 C.F.R. Section 3.358(c)(3), compensation is 
precluded where disability (1) is not causally related to VA 
hospitalization or medical or surgical treatment, or (2) is 
merely coincidental with the VA hospitalization or medical or 
surgical treatment, or (3) is the continuance or natural 
progress of diseases or injuries for which VA hospitalization 
or medical or surgical treatment was authorized, or (4) is 
the certain or near certain result of the VA hospitalization 
or medical or surgical treatment.  Where a causal connection 
exists, there is no willful misconduct, and the additional 
disability does not fall into one of the above-listed 
exceptions, the additional disability will be compensated as 
if service connected.

Given the evidence of record, the Board finds that the 
medical opinions of record are insufficient upon which to 
render a decision as they do not speak to the veteran's 
assertions regarding additional disability and/or aggravation 
of existing disability.  Furthermore, the record raises the 
issue of whether the veteran's loss of smell and taste is 
actually a result of his inservice motor vehicle accident.  
Consequently, this matter must be remanded for additional 
development and consideration by the RO.

Additionally, it is noted that in September 2003, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit), invalidated VA's notices allowing for a response 
time of less than one year for VA to request the submission 
of evidence from a claimant as inconsistent with the Veterans 
Claims Assistance Act of 2000 (the VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000) [codified as amended at 38 
U.S.C.A. § 5100 to 5107 (West 2002)], specifically 38 
U.S.C.A. Section 5103(b)(1), which allows for a one-year 
response period.  See Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003).  Thus, considering the 
procedural outline as set forth in the VCAA and in the recent 
opinion of the Federal Circuit in conjunction with the 
veteran's claims folder, the Board finds that the RO must 
take this opportunity to inform the veteran that 
notwithstanding the information previously provided in its 
July 2003 letter to the veteran, a full year is allowed to 
respond to a VCAA notice.

Therefore, this matter is REMANDED for the following action:

1.	The RO must review the claims file and 
ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, supra., 
as well as 38 U.S.C.A. Sections 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.

2.	The veteran's claims folder, including 
all treatment records surrounding the 
surgical treatments in question, 
should be reviewed by the appropriate 
VA medical professional(s) to 
determine (1) did the veteran 
experience additional disability as a 
result of VA treatment; additional 
disability is determined by 
considering the veteran's physical 
condition which the specified medical 
or surgical treatment was designed to 
relieve as compared to the physical 
condition resulting from the treatment 
as per 38 C.F.R. Section 3.358(b); and 
(2) if there is additional disability, 
whether that disability is (a) 
causally related to VA hospitalization 
or medical or surgical treatment, (b) 
coincidental with the VA treatment, 
(c) the continuance or natural 
progression of the disability for 
which the VA treatment was authorized, 
or (d) the certain or near certain 
result of VA treatment.  The examiner 
who reviews the veteran's folder with 
respect to his claim of loss of sense 
of smell and taste should also be 
requested to render an opinion as to 
whether it is at least as likely as 
not that any loss of sense of taste or 
smell is a result of an inservice 
injury.  The examiner(s) should be 
requested to report on his/her review 
of the medical record and support any 
and all opinions rendered with a 
complete rationale.  If the 
examiner(s) determines that a physical 
examination of the veteran is required 
in order to render the requested 
opinions, the RO should schedule the 
veteran for the appropriate 
examination(s).

3.	Following receipt of any and all 
additional evidence, including the 
requested medical opinions, the RO 
should also consider whether the 
veteran is entitled to service 
connection for the loss of smell and 
taste on a direct basis.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
supplemental statement of the case, and afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to cure a procedural defect and 
perform additional development.  The Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  No action 
is required of the veteran until he is notified.



	                  
_________________________________________________
	Warren W. Rice, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

	Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




